Lewis, J.
This case was formerly before this court upon a demurrer to the plaintiffs’ petition, which was sustained by the court-*1166below; and tbe judgment was reversed on the ground that tbe petition as amended set forth a good cause of action. See Holmes v. Holmes, 106 Ga. 858. An examination of tbe record now before us discloses that the evidence for the plaintiffs sustained the material allegations of their petition. In fact the judge of the court below seems to have so considered, for he overruled a motion by defendants’ counsel to nonsuit the case. It is true that the defendants introduced evidence tending to contradict that introduced by the plaintiffs. When the defendants closed, the court directed a verdict in their favor. This was error. The evidence was conflicting in many particulars, and the jury should have been allowed to determine its relative weight and credibility. See, on this point, Colson v. Meyers, 80 Ga. 499; Bond v. Brewer, 96 Ga. 443 (3); Hall v. Worley, 99 Ga. 310; Thompson v. Cody, 100 Ga. 771. There are other grounds in the motion for a new trial, but none of sufficient importance to require discussion here. We reverse the judgment solely on the ground that the court erred in directing a verdict for the defendants.

Judgment reversed.


All the Justices concurring.